239710DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1-4, 6-10, 15 and cancelled claims 33, 35 filed on 06/09/2022.
Claims 1-16, 23-32 and 34 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 1 and 9 the closest prior art references the examiner found are Ng et al. (U.S. 2017 /0302903 A1) and Azuma (U.S. 2016/0284121 A1) have been made of record as teaching: shift at least a portion of the rendered imagery data based at least in part on control information embedded in the rendered imagery data (Ng, [0068], [0100]); the embedded information being inserted into a portion of the rendered imagery data (Ng, Fig. 3A, [0103]); remove the embedded control information from the rendered imagery data and provide modified imagery data to the display (Ng, [0100], [0109]);a display controller configured to receive rendered virtual or augmented reality imagery data from a graphics processor (Azuma, Fig. 8, [0076]).
However, the closet prior art made of record fails to teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations:
 	wherein the embedded control information indicates a pixel shift to apply to a plurality of virtual or augmented reality objects, and wherein the display controller is configured to execute a pixel shift indicated by the embedded control information for a first virtual or augmented reality object and not to execute a pixel shift indicated by the embedded control information for a second -5-Application No.: 15/239710Filing Date:August 17, 2016 virtual or augmented reality object if an eye tracker indicates that the user is not fixating on the second virtual or augmented reality object” as recited in claims 1 and 9.
Claims 2-8, 10-16, 23-32 and 34 are allowable because they are depended on claims 1 and 9.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Genova (U.S. 2014/0028810 A1) and  Gribetz et al. (U.S 2014/0184496 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611